This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PACIFIC DENTAL SERVICES, INC.,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,836

 5 NEW MEXICO BOARD OF DENTAL
 6 HEALTH CARE,

 7          Defendant-Appellee.

 8 IN THE MATTER OF NEW MEXICO
 9 BOARD OF DENTAL HEALTH
10 RULE HEARING.

11 APPEAL FROM THE NEW MEXICO BOARD OF DENTAL HEALTH
12 Kathy Ortiz, Board Administrator

13   Montgomery & Andrews, P.A.
14   J. Brent Moore
15   Seth C. McMillan
16   Santa Fe, NM

17 for Appellant

18   Gary K. King, Attorney General
19   Santa Fe, NM
20   Mary H. Smith, Assistant Attorney General
21   Albuquerque, NM

22 for Appellee
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary reversal was proposed for the reasons stated in the notice of proposed

4 summary disposition. No memorandum opposing summary reversal has been filed

5 and the time for doing so has expired.

6       REVERSED.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 JONATHAN B. SUTIN, Judge



13 _________________________________
14 RODERICK T. KENNEDY, Judge




                                           2